DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an operation receiver configured to receive an input from a cleaner in claim 1 which is interpreted as an I/O interface and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7-12 recite the limitation “perform control displaying a procedure” and “perform control a procedure”.  In each of the various limitations, the wording of “perform control” is unclear.  Similarly, Claims 13 and 16 recite “performing control displaying a procedure” and “performing control a procedure” which also renders the claim unclear.  Claim 17 recites “performs control displaying a procedure” which also renders the claim unclear.
Claims 2-12, 14-16, and 18-20 and are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

		
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 11, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (JP 2017000441, machine translation referenced herein), and further in view of Glenn et al. (US 2008/0099045).
Regarding Claim 1:  Yazawa teaches an endoscope cleaning work support device comprising:
an operation receiver configured to receive an input (Fig. 1, element 12c); and
a processor comprising hardware (Figs. 1 and Fig. 2 describe a computer) wherein the processor is configured to:
control the displaying of a procedure for manual cleaning of an endoscope on a display step by step (pg. 2, paragraphs 8-10).
Yazawa does not expressly disclose the processor is configured to measure a first time period having a start time when an input is received for displaying the procedure and an end time when input is received to display a subsequent step, and compare a reference time period with the first time period, and display an alert when the first time period is shorter than the reference period.  However, Glenn teaches a method of washing wherein a processor is configured to compare a time period starting when a cleaner completes a washing cycle and compare it to a reference time period in order to monitor compliance with washing standards [0030].  Both Glenn and Yazawa are directed to washing systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yazawa by providing a processor configured to measure the first time period and compare it to a reference period in order to determine compliance with the washing procedure, as suggested by Glenn.  
Though Yazawa and Glenn do not expressly disclose displaying an alert to the cleaner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to inform the user of a need to complete the cleaning, in order to comply with the cleaning standards.
Regarding Claim 2:  Yazawa and Glenn teach the elements of Claim 1 as discussed above.  Glenn teaches that the processor determines that work of the current step has not been done sufficiently when the first period of time is shorter than the reference period of time [0030].
Regarding Claim 7:  Yazawa and Glenn teach the elements of Claim 1 as discussed above.  The references do not expressly disclose the processor is configured to control the system as claimed.  However, Glenn teaches that the processor determines if sufficient cleaning time has elapsed for a complete cycle [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device with a processor configured to control such that a procedure in the subsequent step is not displayed until the first period of time exceeds the predetermined time in order to ensure complete cleaning, as suggested by Glenn.
Regarding Claim 8:  Yazawa and Glenn teach the elements of Claim 1 as discussed above. Yazawa further teaches that the processor is configured to control the device such as to display a still image as the procedure (see Fig. 5 and associated text on pg. 3).
Regarding Claim 9: Yazawa and Glenn teach the elements of Claim 1 as discussed above. Yazawa does not expressly disclose that the processor is configured to display a procedure according to the type of endoscope.  However, Yazawa teaches that the procedures correspond to the identified medical device (pg. 3, first full paragraph).  It is well known that different types of endoscopes have different cleaning requirements. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor to control the display of a procedure according to the type of endoscope in order to have accurate cleaning instructions.
Regarding Claim 11:  Yazawa and Glenn teach the elements of Claim 1 as discussed above. Yazawa does not expressly disclose that the processor is configured to display a more detailed procedure as a period of time during which the cleaner does not clean the endoscope becomes longer.  However, it is understood that endoscope cleaning requirements change as the amount of time from use changes.  For example, an unattended endoscope that has dried blood may require higher level cleaning than an endoscope that is pre-cleaned immediately after use.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor to control the display of a more detailed procedure as a period of time during which the cleaner does not clean the endoscope becomes longer.

Regarding Claim 13:  Yazawa teaches a method of operating an endoscope cleaning work support device comprising:
allowing an operation receiver to receive an input from a cleaner (Fig. 1, element 12c);
displaying a procedure for manual cleaning of an endoscope on a display step by step (pg. 2, paragraphs 8-10).
Yazawa does not expressly disclose measuring a first time period having a start time when the input is received for displaying the procedure and an end time when input is received to display a subsequent step, and comparing a reference time period with the first time period, and displaying an alert when the first time period is shorter than the reference period.  However, Glenn teaches a method of washing wherein a processor is configured to compare a time period starting when a cleaner completes a washing cycle and compare it to a reference time period in order to monitor compliance with washing standards [0030].  Both Glenn and Yazawa are directed to washing systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yazawa by measuring the first time period and comparing it to a reference period in order to determine compliance with the washing procedure, as suggested by Glenn.  
Though Yazawa and Glenn do not expressly disclose displaying an alert to the cleaner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to inform the user of a need to complete the cleaning, in order to comply with the cleaning standards.
Regarding Claim 16:  Yazawa and Glenn teach the elements of Claim 13 as discussed above.  The references do not expressly disclose that a procedure in a subsequent step is not displayed until the first period exceeds a predetermined time required for ending the step with the first period of time.  However, Glenn teaches that the processor determines if sufficient cleaning time has elapsed for a complete cycle [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device with a processor configured to control such that a procedure in the subsequent step is not displayed until the first period of time exceeds the predetermined time in order to ensure complete cleaning, as suggested by Glenn.
Regarding Claims 17, 18, and 20: The claims are directed to an endoscopic cleaning work support program embedded in a computer readable recording medium comprising modules that perform the functions corresponding to Claims 1, 2, and 7, already taught by Yazawa in view of Glenn (see discussion of rejections above).  Yazawa further teaches that a computer comprising a control unit to control the overall operation of the cleaning work support system and includes a storage unit that stores various information including a database and instructions (see pg. 2, eighth paragraph). Thus, Yazawa in view of Glenn also render obvious the program embedded in a computer readable recording medium comprising the modules set forth in these claims.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (JP 2017000441, machine translation referenced herein) and Glenn et al. (US 2008/0099045) as applied to Claim 1, and further in view of Matsushima (JP 2017131335, machine translation referenced herein).
Regarding Claim 10: Yazawa and Glenn teach the elements of Claim 1 as discussed above. Yazawa does not expressly disclose that the processor is configured to display a procedure according to the skill level of the cleaner.  However, Matsushima teaches a similar device comprising a processor configured to control the device to display a procedure for manually cleaning an endoscope according to the skill level of the cleaner in order to provide more details to the beginner cleaner (pg. 6, paragraphs 5-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a processor configured to control the device to display a procedure according to the skill level of the cleaner, as taught by Matsushima, in order to have accurate cleaning instructions.

Allowable Subject Matter
Claims 3-6, 12, 14, 15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest an endoscope cleaning work support device comprising a processor configured to control the device or a method having the steps as specified in these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714